Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                                      No. 04-15-00729-CV

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellant

                                                v.

CITY OF RIO GRANDE CITY, TEXAS, and Joel Villarreal, Herman R. Garza III, Arcadio J.
          Salinas III, Rey Ramirez, and Dave Jones in their Official Capacities,
                                       Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-15-604
                          Honorable Migdalia Lopez, Judge Presiding

                                         ORDER
       In this accelerated appeal, Appellant’s brief is due to be filed with this court on December
21, 2015. On December 9, 2015, Appellant filed an opposed first motion for extension of time to
file Appellant’s brief until January 20, 2016, for an extension of thirty days.
       Appellant’s motion for an extension of time to file Appellant’s brief is GRANTED.
Appellant’s brief is due on January 20, 2016. See TEX. R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court